i^ tieamber'2J>H     RECEIVED
                                            ©OURT OFCRIMINAL APPEALS
                                                    JAN 09 2015
   £Apg:MA~ Tissues dtbW C&^r




                       •fn ^ . Mo, ^I^Hb%


                  ~OKa tD M'o. R3(3^7           V
                                                           s»     zo
                                                           :s     ..   o
                   zoo A4, Q^y\/\1                          '
                                                           en
                                                                  z^
                                                                  ~._:p

V/4U.S:ti/VMU      5A/V /^y^%:, "78Z07                     "
                                                                r-.i
                                                                .... ~H!—,
                                                                           J



                                                          ••    r~ —y




                Ki^T(^6 Op \N^es6 -76 GxxuT


                -scxti'-k -4W M4Aw of^e ^
                o>




     ••£/•
  ££--h/d
  ^Pm '"TH£ coo asf     oP    /kPp£AL5
ToortH-- O>o^7 o?'.;RP£tpe.. Dl6liK6T oF -ffcrXte.
                                                       ISO   -.-—




                                                       en    -,—r




         V   > .,   ,                            -«.   en
    TRe ^TATe £P TEXAS




7^.5/W-^m ^fOc: -fa Py-APC —^cpemt^/K erf U^l u)*r(^

 H !#£ ifattdfLA&LE ce>d/^T OF- APPEALS r .

      Qm& next %besh llfarlm^, Bcho^ *& /&. 32^
~TDC~3- tO tJo. t?3/3^7/ kewn&fjer- ^Appe/Ujci'^ Prd 5^ Phc)



 5tfer0nUJK &f l&jGI u)6rf^ /W LUiUlJ c^uJ -Me
^ fs(KTl££'0^-f3kP^W^ Clv^e   -   ...-

4- "AcfWW Will o^W& W^(pWln o-f Appii^ QeniSelg



   \|Qrtt\-Hvcy M^ ^pefi^fef


                     i
       •J   ' -                   *<




   Ubro-rw WiM: (Ut/wv AW Y*&*^V- Xvtu. Will feel
   d^d -\t>r Gz) V$ V/U^d^5                 f
   See £yVk>; f~ 5 - B#*.r £W£f ^(x fXWw ^^

  ^ 6OTUVV Rl&^^y pipers ^^elUkf 6^v4iM^
                       ;wff:;SMvi-' > :   'i^«f>-*>"W?E




 ^o •eHi-tf-'tt* \ecc^7 p^du^ 4t> $*>a £ec£>5 -fi) kJsk of X^ ddm&>.
\L %^lUjf Ka6 fee** otwucx^^l vi obViniYi^ ^


   l\\AA.L-\e^ R
b- %11\nH^ ta/3 U\iSU^(?sS^( (u ^kdt^fe ftA
  jdU'fi' KJ^1H ^ flair derfc offH ^W,

  Yi&Ges&b y -£v 4tu.s Cruris' era per VeJieub;




  e^Oal *JM^ ^f access -^4^- c^r^s. App^
  WlteUe6 \vw IS-5. C^csV \5- Iki^WA&c' Ln) theory Wtll Wdo^'£lrt^«.   '   0 \    i\ \   \   L;'-




                                         j^H^




 Od- U e
                           t
                    UNSWORN DECLARATION BY INMATE
                                                  11-   .   if




            i, RtWl Yh^mn^                         sip'3r7^4/ -tqij6. i^i^r
PfO 5e   Being presently incarcerated in the Bexar County Adult
         Detention Center, San Antonio, Texas declare under Penalty of
         Perjury that the foregoing instrument is true and correct.

            Signed on this the % day of (XllnWf                  ,oW •



                                         Defendant'
     ,j,                               2$ Decern 6zr0ot4

    —--J -                JP>' Ac^^^^jC&u-rkxjAo^j^^^                          _
        I                        uh-rrCt•   ftP AA/Jr^HS         rfaAr)*?     --1




                            '77£ i//D /& M3l3cil
                •5 Ate'     .-    :9/Aa/u:. Qcm«_£     —         __           Si
                                  5V 4i/4 fc ^3^)7
        ^77twn\




—9 OjMl&i^AbDk Q^J&m^~Ji^Mf-&
_    2^i^^&^                                         "~*'! """    '   Miff'
    -J^LjA                                               We ^tAXi



                                             LhwQ-_



       ^___=,

             f
    jooiMhi
 £ (^ff BEXAR COUNTY ADULT DETENTION CENTER BC/\PC_ CQ_
                                      INMATE'S GRIEVANCE FORM                                                                    .


  M
  J8l»*4 (YVrW S1D# 3Z7D7V                                                                 D0B 13-/Z- /?/# '^
  owlkkMo™™* ft-ft,^ "-^ft*                                                                      ^SING /^S-27 ^g
  State incident or problem as clearly and briefly as possible, (use additional forms or plain paper if necessary.) Place
  form in the box marked Grievance, the unit mail box or give to Living Unit Officer.You will receive your response through
  the mail. You can obtain additional grievance forms from Living Unit Officer. Do not attach any items or materials to              <
  grievance form.           Q^ 2/}, £6(4 ^ U-&5. A V> \&(C\ §^*V* hr£t«x h f&vA Ih^lXhx-J. !J'\aaxJp


  propter sm .itiom4fYPRnm fm—Wflgfrfw^l'-'lAW^^^^*^ WM "^ fe^tf^

                                                                                 INMATE'S SIGNATURE



      a***************** FOR OFFICIAL USE ONLY *           DO NOT WRITE BELOW THIS LINE ft*****************



  RECEIVED BY                               DATE                    CASE #                 _ _ _ _ ^ CODE

              INVESTIGATED BY                             d.
>««     i_    REFERRED TO                                                    _    DATE
              REJECTED (Include rational for reject in response)
             . NO ACTION REQUIRED (Include reason in response)

                                          GRIEVANCE SUMMARY RESPONSE




  PROCESSED BY                                            REVIEWED BY                                       •
                            Grievance Officer                                            Grievance Supervisor
                                                                                 Date:                          \       - .,'.
                                                                                                                    \    •




  GREEN COPY TO FILE
  WHITE COPY TO REFERRED SECTION
  GOLD COPY RETURNED TO INMATE WITH RESPONSE
  PINK COPY RETAINED BY INMATE                                                                         FORM 351-44 (8-11)
                                                      i7 '•(
                                                                                                                                                /
                         INMATE PERSONAL PROPERTY INVENTORY LIST
      DATE:                   INMATES NAME (LAST NAME. FIRST NAME. MI)                        SID#             HOUSING ASSIGN*    BAG/LOCATION #


                      M.prfiiw.                                                            327?
                                                                                .,




  Tennis Shoes                                    Candy.

  Bible                                           Coffee
                                                                                                     LefP^
  Legal Papers                                    Cookies
                                                                                                      pflfet
  Books
                                   >
                                                  Crackers
                                                                                                      'U>6t&
  Magazines                                       Hot Chocolate

                                                  Chips
  Colored Pencils
                                                                                                      Phdlb Mlmi                       ;
  Envelopes (Plain)                               Radio
                                                                                                      LJ/1iX~ /> L>
                                                                                                       f
  Stamped Envelopes                               Earphones

  Stamps
                                                  ZZtd/Sk'fc                         &
  Letters
                                                  "Ufa/ -r"                            1                   TEMPORARY STORAGE OF T.V.

  Paper/Tablets                                                                                       BRAND:
                                                   >/?•• £-T"
                                                                 '
  Pictures                                                                                            SERIAL NO:

  Pens/Pencils
                                              /                                                       NOTE: ISSUED ITEMS. SUCH AS SOAP. SALT;
                                                                                                             -PEPPER   TOILET PAPER   Will   MnT RF
  Hanker-chiefs (Art)                                                                            •             PLACED IN INMATES PROPERTY.
           "




                                             CHAIN OF CUSTODY RECEIPT
                                       INITIAL RECEIPT                                                TIME:
                                                                                                                            l DATE:/^y^-^
  IUKNLU IN BY                                    IMVLNIOWLU/KLUMtU «V>

  STGfc
  SlGNATUR                                        INVtN    rORYol    ICER'S NAME/BADGE*               OFFICER'S SI

                        TURN IN OF PROPERTY FOR STORAGE
                                                                          M                           TIME:                   DATE:
  lUKNEU IN B'f   ,                               KtCklVEU BY:


  OFFICER'S SIGNATTjRE/BADGE#                     PROPERTY OFFICER'S NAME/EMPLY#                      PROPERTY OFFICER'S SIGNATURE
                        PROPERTY TURNED OVER FOR ISSUE                                                TIME:                   DATE:
  RLLLAbtU BY:                                    KLCL1VLI) BY:


  PROPERTY OFFICER'S SIGNATURE/EMPLY*             RECEIVING OFFICER'S NAME/BADGE*                     RECEIVING OFFICER'S SIGNATURE

                         PROPERTY RETURNED TO INMATE                                                  TIME:                   DATE:
  INVLNIOHlkU/HtLtASLU BY:                         HtCtlVU) BY:


 OFFICER'S SIGNATURE/BADGE*                       INMATE'S NAME/SID*                                  INMATE'S SIGNATURE


IDISTRBUTION: j
 DISTRBUTION. I0RIG     - PROPERTY/FILE    YELLOW - OFC.    RECEIPT    GREEN - OFC. RECEIPT    PINK - INMATE
                                                                                                                    BCSO Form 351-024 Rev 03/96
%(f (*f 2-           BEXAR COUNTY ADULT DETENTION CENTER VW&: "                                                                  \\
      \       ->                       INMATE'S GRIEVANCE FORM                                                                   S^
 , NAME     HoheA Warl/fta.SID# ——3*1707^
                                       —L                                                   DOB —— 3'*Z~(>¥-                     ^
                                                                                                                                 -K^

 '^^/bay/gggS. acitowi ^wowX-tite) ,TTSING &&'^-7^
   DATE.


   State incident or problem as clearly and briefly as possible, (use additional forms or plain paper if necessary.) Place
   form in the box marked Grievance,-the unit mail box or give to Living Unit Officer.You will receive your response through -
   the mail. You can obtain additional grievance forms from Living Unit Officer. Do not attach any items or materials to
   grievance form. QN £fec. iS/Zb/tf JC was> •P&nSftsrfeJ-frtrm ~KO.ryoOt'' /tfy
m^r-fy Wte e\^mhJi/Jiy '(/Jc6rrectiV iAJ(/m-kr}^J by IjCApc ffrfcpo/t offices. .
AT -tW> Wfrt'lNCi JT hAV£ beer? U^¥c ti) s&core, l^&f cbcumpn-fs
 Whch AR.G Ugce>S4rfy4t>r /^W/ditic, „ f4t>T£ ftH(&/n<7 {&&( d&*n&*T
 /ttze -rrhte ^tr(9rfuJ f Tfwe'sn/zpeo, le^Ai* tecuMe^/^'M& ^M
Amud Access S 6Afe £m»                               t/crfcB, r)M tz-ft-Mtf fruMk. tfrsml

 l,iua)oFp, kbk ,ecferjL>f( Uoie l nu 2>c Hftje 2Of Z BEXAR COUNTY ADULT DETENTION CENTER ~*GCADc'' _.
                                            INMATE'S GRIEVANCE FORM                                                               ^J
          Arl fVUW SID# 327fl7                                                               D0B 3-P--W                         ^
^'^TEikJl^CT^E (k. w »?*A«.GDtt)                                                                        isr0 Bg- 2,-7 ^
     State incident or problem as clearly and briefly as possible, (use additional forms or plain paper if necessary.) Place
     form in the box marked Grievance, the unit mail box or give to Living Unit Officer. You will receive your response through
     the mail. You can obtain additional grievance forms from Living Unit Officer. Do not attach any items or materials to
     grievance form. QcC^^> -H> fry XQ£3, £er*v|ra«>Sarv b^, \kM?(                 BEXAR COUNTY ADULT DETENTION CENTER PROPERTY RELEASE FORM

  •if\tymnde2^      &ferf
                   INMATES NAME                     SID NUMBER                 DATE/TIME




        NAME OF PERSON TO RECEIVE PROPERTY         RELATIONSHIP                 TDL#/ID#
                                                                                           Uj
    I HEREBY AUTHORIZE THE RELEASE OF



    FROM MY PERSONAL PROPERTY TO THE ABOVE NAMED INDIVIDUAL FOR THE PURPOSE OF LsZ-^^t
   uCbrK . AmJ- supplies (, 6&6b ;p>,-c{ur